Case 1:19-cr-20351-CMA Document 47 Entered on FLSD Docket 06/24/2019 Page 1 of 6



                           IJM TED STATESDIW RICT COURT
                          solnrln!ltN DISTRICT OF FLORIDA
                               CaseNo.1:19-CR-20351-CM A


  ITM TED STATES OF AM ERICA
  V:.

  R SUS Q AM ON VEROES,

               D efendant.
                                   /

                                    FA C T UA L PR O FFER

        'l'heUnited StatesandJESUS FAMON VEROES (K<l7efendant'')stiplzlateand agreethat
  ifthiKcasehadproceededtotrial,theUxlited SGtesw ouldhaveproven thefollowingfactsbeyond

  areasonabledoubt,whichprovethatDefendantisguilty ofCount1ofthelnformatiom conspiracy

  to commitfelony violaionsoftheForeignCom zptPracticesAct(Title 15,United StatesCode,
  Sections78dd-2and78dd-3),inviolationofTitle 18,UitedStatesCode,Section371:
               Defendnntis a Vènea elan citizen and operates variousbusinesses in Venezuela

  and the United States. Defendant is a Gperson''as thatterm is used in tlle ForeiN Corrupt

  PracticesAct(RFCPA''I,Title15,United StatisCode,Section 78dd-3(9(1). Defendant'sclose
  relativeislistedmsthePresidentofNV OrientalTradingCorporationC% V OrientalTrad'
                                                                                lnk''),a
  company based in Doral,Florida,and incorporated underthe laws ofthe State ofFlorida. N V

  OrientalTrading holdsabank accolmtatBank ofAm erica. N V OrientalTrading isaRdom estic

  concem''astlwtterm isdefmedilltheFCPA,Title 15,United StatesCode,Section 78dd-2(h)(1).
        2.     LuisAlberto ChacinHaddad Cf hachf'lisacitizen ofVenezuelaandresidentof
  the United States. Chacin owns and manages businesses in M iam i,Florida,including Search

  Trading,LLC CtsearchTradingo),andHeadline.LLC (RHeadline''l,bothofwhichareregistered
Case 1:19-cr-20351-CMA Document 47 Entered on FLSD Docket 06/24/2019 Page 2 of 6



  underthelawsofthe StateofFloridaz Search Trading,andHeadlineare Rdom estic concem s''as

  thatterm isdesnedintheFCPN Title15,UnitedStatesCode,Section 78dd-2(h)(1). Chacin is
  attdomesticconcem''andan oftker,employee,and agenlofdomesticconcerns(SearchTrading
  andHeadline)msthosetermqareusedint'
                                    heFCPN Title 15,UnitedStatesCode,Sections78dd-
  2(a)and 78dd-2(h)(1). Search TradingandHeadlinepurchasegoodsâom aroundth.
                                                                          eworld for
  exportto Centraland South Am erica. Search Trading holds a bsnk account at Ciébank and

  Headline holdsabank accountatBnnk ofAmerica.

        3.     ForeiN OG cial1wasa lligh-levelom cialin V enezuela'sM inistry ofElectrical

  Energy and atVenezuela's state-owned electric companyxCorporaciôn Eléctrica Nacional,S.A .

  Ccorpoelecnl- CorpoeleciscontrolledbytheVenezuelan govemmentandperformqahmction
  thatVenezuelateatsmsitsown,and thusisan &V strum entality''ofthegovernmentofVenea ela

  asthatterm ksdefm ed intheFCPA . Corpoelec held absnk accountatCitibnnk. ForeiN O o cial

  1 was a Rforeign om cial''as tllatterm is defm ed in the FCPA ,Title 15,United States Code,

  Sections78dd-2(h)(2)and78dd-3(9(2).
        4.     Foreign Om cial 2 was a high-level offcial in procurement at Corpoelec and ,

  worked under Foreign Oo cial 1. Forei> Oo cial2 was a Gforeign offcial''as thatterm is

  defmedin-theFCPA,Title15,UnitedStatesCode.Sections78dd-2(h)(2)and78dd-3(9(2).
        5.     ConfdentialW itness l CCW -I'')isa dualcitizen ofVenezuelaand theUnited
  States. CW -Iisattdom esticconcem ''asthatterm isdefined in theFCPA,Title 15,United States

  Code,Section 78dd-2(h)(1).
        6.     Co-conspirator1 isadualcitizen ofVenezuelaandtheUnited States,isPresident

  ofa Floridacorporation based in PortSt.Lucie,Florida,and previously worked as directorofa

  Venezuelan electric company that later m erged w 1t11 two other electric companies to form

                                              2
Case 1:19-cr-20351-CMA Document 47 Entered on FLSD Docket 06/24/2019 Page 3 of 6



  Corpoelec. Co-conspirator 1is a ltdom estic concem ''and an om cer,employee and agentofa

  domesticconcem asthosetennqareusedintheFCPA,Title 15,United StatesCode,Section78dd-

  2(a)and78dd-2(h)(1).
  '




         7.        Beginntng in approximately 2010,Chacin and CW -I engaged in variousbusiness
  ventures,and foraperiod oftimexthe two octupied offce suitesnextto each otherin abuilding

  inDoral,Florida. Towardtheend of2015,ChacinandCW -IapproachedCo-conspirator1about

  mssisting them in '
                    obtainingbusinessw ith Corpoelec. During atrip to Venea ela,Chacin,CW -1,

  andCo-conspirator1mettheCorpoelecemployeeinchargeofamajorprojectsdem M ent,who
  introduced them to ForeignOffcial2.aperson Corconspirator1already H ew.

         8.        Chacin and Co-conspirator 1 subm itted competitivebidson m tzldpleconkactsto

  provide equipmentto Corpoelec. Thebidsw ere oAen atbelow-marketpricesto increase their

  chances ofw inning the contract. Chacin and Co-conspirator 1 w ere notsuccessfulin obtaining

  conkacts9om Com oelec based on those bids.

         9.        In or aboutearly 2016,w hile in V enezuela,Chacin inform ed D efendnntabouthis

  failed attemptsto wip Corpoelecconkacts. Defendanttold Chacin thathe (Defendaht)had a .
  longstandingpersonalrelationship with Foreign Om cial1. Chacin gaveDefendantaproposalto

  supply Corpoelec with transformers,generators,and forkliAspwllich Defendantagreed to raise

  w ith Foreir OG cial1.

         10.       D efendantsubseqgently m etwith Foreign Offkial1 in Foreign Official1'som ce

  in Venemzela and discussed the contract proposal with him . Foreign Om cial 1 liked the

  presentatiom called Foreign Om cial2 into Ms offke while Defendantwaspresent,and directed ,

  D efendnntto w ork w itltForeign Offk ial2 to fm nlize the contacts forkansform ers,gen> tors,

  and forklifts.
Case 1:19-cr-20351-CMA Document 47 Entered on FLSD Docket 06/24/2019 Page 4 of 6



           11.   Defendantinformed Chacin ofhismeeting with ForeiN Offk ial1andtold Chacin

    thatthey would need to givesomeproftsfrom the conkactsto Foreign Oo cial2 in orderto get

    theconkactsgranted. Defendantunderstoodthatthepup oseofthepaym entstoForei> Oc cial

    2 was to obtain business and secure an improper advanGge w1111Corpoelec. Defendsnt also

    believed thataportion ofthepam entstoForeign Oo cial2 would go to Foreign Oftk ial1.

           12.    Chacittand Co-conspirator 1 kaveled from the United States to V enezuelq to

    fmalize the following conkacts with Cop oelec:(a)con% ctdated July 11,2016,for Search
    Trading toprovideforkliAsto Corpoelecfor$6,429,000;09 contractdatedAugust1,2016,for
    Search TradingtoprovidetmnKformersto Corpoelecfor$9,798,2509and (c)conkactdatedJuly
    21,2016,for Search Trading to provide generators to Com oelec for $893,713.89. Fbreign

    OY cial1 and Foreign Oo cial2 approved the contracts before they were signed on behalfof

    Corpoelec.

           13.   ln oraboutthe gumm erof2016,Defendantand Chacin m etinM iami,Florida,and

    discussed the sharing of profits âom Corpoelec conkacts they were aw arded- Defendantand

    Chacin later agreed thatthey would each keep approxim ately $5.5 m illion in proqts from the .
    conkacts and they also agreed on the share ofprofitsthatForeign Offcial2,CW -1,and Co-

    Conspirator1would each receive.

           14.   O n or aboutJune 15,2016,dnring a m eeting in D oral.Floridw Chacin discussed

    thedivision ofproftsâom Corpoelec conkactswith CW -1. Chacin informed CW -I ofa fourth

    Coo oelec contractforCo-conspirator1'scompany toprovidem iscellaneouspartsto Corpoelec.

           15.   Defendantand Chacin were awarded additional contractsw ith Venezuela state-
'
    owned entities,including a conkactdated on oraboutDecember6,2016,between Headlineand

    Corpoelec for H eadline to supply Corpoelec lightbulbs for approximately $5,799,999, and a

                                                4
Case 1:19-cr-20351-CMA Document 47 Entered on FLSD Docket 06/24/2019 Page 5 of 6



  contractdated on oraboutJanuary 13,2017.between Headline and the Corporaciôn Venezolana

  deComercio ExteriorCf orpovex'')forHeadlineto supply Com oelec 169,000 streetlightbulbs
  for approxim ately $35,740,500. Defendant and Chacin agreed to share profits 9om tiese
  coniactswithForei> OG cial2.
           t6.   Search Trading and Headline received payments on Corpoelec contactsby wire

  transferstotheirCiébsnk andBank ofAm ericaaccounts,respectively,in M iamiaFlorida. Chqcin

  caused Search Trading and Headline to kansferm oney from theseaccountsto,orforthe benefit

  oflDefendant,includingkansferstoN V OrientalTradingofapproximately $1,283,492.87on or
  aboutM arch 31,2017,andapproximately $1,283.492.00 ortoraboutM ay 11,2017.
           17.   Defendnntand Chacinpaid kickbacksto,orforthebeneftof,ForeignOo ciil2
  9om the prolts on Cop oelec and Cop ovex contracts and did so in accordnnce w ith Foreign

  Om cial2's ins% ctions. Those pam ents include,butare not lim ited to, a wire transfer of

  approxim ately $71,250 9om Search Trading'sCiibnnk accountin M inmi,Florida,to an overseas

  entity on oraboutAugust24,2016;a wire transferofapproxim ately $401,300 from the account
  ofa Dubaientity to an overseasentity on oraboutSeptem ber13,2018;and multipledelivedesof .

  cash in the fourth quarter of2018.



                                           A RIAN A FM AR DO O RSH A N
                                           UNITED STATES AW ORNEY


  o ate,
           j/.
             p#/f                      By:           #'
                                             CH AEL B.N A D LER
                                                                     +
                                           ASSISTANT UNU ED STATES ATTORNEY




                                              5
Case 1:19-cr-20351-CMA Document 47 Entered on FLSD Docket 06/24/2019 Page 6 of 6



                                         ROBERT ZIN K
                                         AC'
                                           H NG CHIEF,FRAUD SECTION
                                         cRM NAL DIVISION


  oate:$ g#/é                  By:                        / x*
                                         '       ALEX ROM AN O
                                                  -

                                             RIAL A U ORN EY


                                         DEBORAH L.CONNOR
                                         CHIEF,M ON EY LA U ND EU         G&
                                         ASSET RZCOW RY SECTION
                                         DepartmentofJustice,Crim inalDivision



  oate,s/z4(/$                 By: O SEPH PALAWZZO,,                            4.
                               '




                                         TRIALA RNEY                            .
                                                      r




  Date:oogjo                   By:   .
                                     '
                                                          1,-7-7.
                                         NTJO RESA VM V IET
                                                                0                   .
                                         A TTO RN EY FOR D EFEN D M T



  Date:/>
       - ,)lb
        F
                               By:
                                         CARLOS A .PEREZ-                 Y
                                         A TTO RN EY FOR            N l;AN 'r



  Date:r z zy                  B.                          '

                                         DEFEN DA N T




                                              6
